Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 16/273,583, the examiner acknowledges the applicant's submission of the amendment dated 10/28/2020.  Claims 1, 4-12, 15, 17-18, and 20 have been amended. Claims 2-3, 16, and 19 have been canceled. Claims 1, 4-15, 17-18, and 20 are pending.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11, 14-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mutha et al. (US20160162364) in view of Kumarasamy et al. (US9766987) and Reger (“Use Dynamic Data Masking to obfuscate your sensitive data”).
 per claim 1. A method of creating a modified representation of backup copy data on restore or read, comprising: copying data comprising files stored in one or more primary storage devices in a primary storage system to one or more backup storage devices in a backup storage system to create a backup copy comprising backup files (Mutha: "The primary data 112 stored on the primary storage devices 104 may be compromised in some cases, such as when an employee deliberately or accidentally deletes or overwrites primary data 112 during their normal course of work. Or the primary storage devices 104 can be damaged, lost, or otherwise corrupted. For recovery and/or regulatory compliance purposes, it is therefore useful to generate copies of the primary data 112. Accordingly, the information management system 100 includes one or more secondary storage computing devices 106 and one or more secondary storage devices 108 configured to create and store one or more secondary copies 116 of the primary data 112 and associated metadata. The secondary storage computing devices 106 and the secondary storage devices 108 may sometimes be referred to as a secondary storage subsystem 118. Creation of secondary copies 116 can help in search and analysis efforts and meet other information management goals, such as: restoring data and/or metadata if an original version ( e.g., of primary data 112) is lost ( e.g., by deletion, corruption, or disaster); allowing point-in-time recovery; complying with regulatory data retention and electronic discovery ( e-discovery) requirements; reducing utilized storage capacity; facilitating organization and search of data; improving user access to data files across multiple computing devices and/or hosted services; and implementing data retention policies" (paragraphs 0099-0100)); with a modification component executing on computer hardware, accessing a modification repository comprising search criteria for identifying one or more of the backup files associated with an entity and one or more rules … identifying one or more of the backup files in the backup copy that meet the search criteria; (Mutha: Fig. 1C, storage manager 140; "Other types of information management policies 148 are possible, including one or more audit (or security) policies. An audit policy is a set of preferences, rules and/or criteria that protect sensitive data in the information management system 100. For example, an audit policy may define "sensitive objects" as files or objects that contain particular keywords ( e.g., "confidential," or "privileged") and/or are associated with particular keywords (e.g., in metadata) or particular flags (e.g., in metadata identifying a document or email as personal, confidential, etc.). An audit policy may further specify rules for handling sensitive objects" (paragraph 0242); "In some cases, the metabase(s) may be included in separate database(s) and/or on separate storage device(s) from primary data 112 and/ or secondary copies 116, such that operations related to the metabase do not significantly impact performance on other components in the information management system 100. In other cases, the metabase(s) may be stored along with primary data 112 and/or secondary copies 116. Files or other data objects can be associated with identifiers (e.g., tag entries, etc.) in the media agent 144 (or other indices) to facilitate searches of stored data objects" (paragraph 0220)) …; creating a restored copy of one or more of the identified backup files from the backup copy stored in the one or more backup storage devices in the backup storage system  (Mutha: "Creation of secondary copies 116 can help in search and analysis efforts and meet other information management goals, such as: restoring data and/or and transmitting the restored copy to the one or more primary storage devices in the primary storage system in place of the one or more of the identified  (Mutha: "At block 806, the media agent 144 may also access the index to identify any retained original index metadata related to the changed metadata. At block 808, the data agent 142 can output a custom view for browsing or can restore the backup, as modified, while using the changed metadata and any retained original metadata to provide a custom view of the browse or restore data. As described above, the original metadata may be useful to obtain the physical location or physical characteristics of the actual data that has been subsequently changed in the metadata. Thus, the metadata that is newer may be linked to metadata that is older by the secondary storage editor 252, including the original metadata, to preserve the ability of the data agent 142 to restore the data and enable a user to browse the data" (paragraph 0321); paragraph 0044).  
Mutha does not teach modifying restored copies of the one or more identified backup files …; however, Kumarasamy teaches modifying restored copies of the one or more identified backup files … (Kumarasamy: "As indicated, the information management system 100 can also be configured to implement certain data manipulation operations, which according to certain embodiments are generally operations involving the processing or 
Mutha and Kumarasamy are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Mutha to include modifying restored copies of the one or more identified backup files … as taught by Kumarasamy since doing so would provide the benefit of [Kumarasamy: "As indicated, the information management system 100 can also be configured to implement certain data manipulation operations, which according to certain embodiments are generally operations involving the processing or modification of stored data. Some data manipulation operations include content indexing operations and classification operations can be useful in leveraging the data under management to provide 
Mutha in view of Kumarasamy does not teach while modifying content in one or more data fields of the … copy according to the one or more rules without modifying the …; however, Reger teaches while modifying content in one or more data fields of the … copy according to the one or more rules without modifying the … (Reger: “Dynamic Data Masking rules can be defined on particular columns, indicating how the data in those columns will appear when queried. There are no physical changes to the data in the database itself; the data remains intact and is fully available to authorized users or applications. Database operations remain unaffected, and the masked data has the same data type as the original data, so DDM can often be applied without making any changes to database procedures or application code. To add a data mask on a 
Mutha, Kumarasamy, Reger are analogous art because they are from the same field of endeavor of memory access and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Mutha in view of Kumarasamy to include while modifying content in one or more data fields of the … copy according to the one or more rules without modifying the … as taught by Reger since doing so would provide the benefit of [Reger: "DDM can be used to hide or obfuscate sensitive data, by controlling how the data appears in the output of database queries. It is implemented within the database itself, so the logic is centralized and always applies when the sensitive data is queried. Best of all, it is incredibly simple to configure DDM rules on sensitive fields, which can be done on an existing database without affecting database operations or requiring changes in application code.”]

As per claim 10. Mutha teaches responsive to a request from the modification component (Mutha: Fig. 1C, storage manager 140; "Other types of information management policies 148 are possible, including one or more audit (or security) policies. An audit policy is a set of preferences, rules and/or criteria that protect sensitive data in the information management system 100. For example, an audit policy may define "sensitive objects" as files or objects that contain particular keywords ( e.g., "confidential," or "privileged") and/or are associated with particular keywords (e.g., in metadata) or particular flags (e.g., in metadata identifying a document or email as personal, confidential, etc.). An audit policy may further specify rules for handling sensitive objects" (paragraph 0242); "In some cases, the metabase(s) may be included in separate database(s) and/or on separate storage device(s) from primary data 112 and/ or secondary copies 116, such that operations related to the metabase do not significantly impact performance on other components in the information management system 100. In other cases, the metabase(s) may be stored along with primary data 112 and/or secondary copies 116. Files or other data objects can be associated with identifiers (e.g., tag entries, etc.) in the media agent 144 (or other indices) to facilitate searches of stored data objects" (paragraph 0220)).
Mutha does not teach wherein the creating is … and performed by one or more of the backup storage devices in the backup storage system; however, Kumarasamy teaches wherein the creating is … and performed by one or more of the backup storage devices in the backup storage system (Kumarasamy: "As indicated, the information management system 100 can also 
As per claim 11. Mutha teaches wherein the backup copy comprising the backup files is stored in the backup storage system in a backup format, and  creating the restored copy comprises restoring the selected identified backup file to its native application format (Mutha: "A backup operation creates a copy of a version of data (e.g., one or more files or other data units) in primary data 112 at a particular point in time. Each subsequent backup copy may be maintained independently of the first. Further, a backup copy in some embodiments is generally stored m a form that is different than the native format, e.g., a backup format. This can be in contrast to the version in primary data 112 from which the 
As per claim 14. Mutha teaches wherein the search criteria comprises one or more of a record identifier, an entity name, an entity mailing address, an entity electronic mail address, an entity telephone number, and an entity social security number (Mutha: "The regular expression may match with multiple strings rather than a single search string. For example, if the textual pattern is simply a search string, the textual pattern might include a specific Social Security number, and the secondary storage editor 252 can find that Social Security number in files of the backup and delete those files. However, if the textual pattern is a regular expression, 
As per claim 15. A system for creating a modified representation of backup copy data on restore or read, comprising: a primary storage system comprising one or more primary storage devices that store primary files; a backup storage system comprising one or more backup storage devices that store a backup copy in a backup format, wherein the one or more primary storage devices copy one or more of the primary files to one or more of the backup storage devices to create and store [[a]] the backup copy comprising backup files in [[a]] the backup format; and a modification component that executes programmatic rules on computer hardware to access a modification repository comprising search criteria to identify one or more of the backup files associated with an entity and one or more rules for modifying restored copies of the one or more identified backup files, wherein the modification component identifies one or more of the backup files in the backup copy that meet the search criteria, and creates a restored copy of the identified backup files from the backup copy stored in the one or more backup storage devices in the backup storage system while modifying 81430-2002A1 content in one or more data fields of the restored copy according to the one or more rules without modifying the backup copy, and transmits the restored copy to the one or more primary storage devices in the primary storage system in place of the one of the identified The rationale in the rejection of claim 1 is herein incorporated.
based on execution of one or more programmatic rules, the modification component … (Mutha: Fig. 1C, storage manager 140; "Other types of information management policies 148 are possible, including one or more audit (or security) policies. An audit policy is a set of preferences, rules and/or criteria that protect sensitive data in the information management system 100. For example, an audit policy may define "sensitive objects" as files or objects that contain particular keywords ( e.g., "confidential," or "privileged") and/or are associated with particular keywords (e.g., in metadata) or particular flags (e.g., in metadata identifying a document or email as personal, confidential, etc.). An audit policy may further specify rules for handling sensitive objects" (paragraph 0242); "In some cases, the metabase(s) may be included in separate database(s) and/or on separate storage device(s) from primary data 112 and/ or secondary copies 116, such that operations related to the metabase do not significantly impact performance on other components in the information management system 100. In other cases, the metabase(s) may be stored along with primary data 112 and/or secondary copies 116. Files or other data objects can be associated with identifiers (e.g., tag entries, etc.) in the media agent 144 (or other indices) to facilitate searches of stored data objects" (paragraph 0220)) the restored copy (Mutha: paragraphs 0040 and 0044).
Mutha in view of Kumarasamy does not teach replaces content in the one or more data fields in [[a]] … copy ; however, Reger teaches replaces content in the one or more data fields in [[a]] … copy  (Reger: “Dynamic Data Masking rules can be defined on 
As per claim 20. A computer program product for execution by a computer system and comprising at least one non-transitory computer-readable medium having computer- readable program code portions embodied therein, the computer-readable program code portions comprising: an executable code portion configured to copy data comprising files stored in one or more primary storage devices in a primary storage system to one or more backup 91430-2002A1 storage devices in a backup storage system to create a backup copy comprising backup files; an executable code portion configured to access, with a modification component, a modification repository comprising search criteria for identifying one or more of the backup files associated with an entity and one or more rules for modifying restored copies of the one or more identified backup files; an executable code portion configured to identify one or more of the backup files in the backup copy that meet the search criteria; and an executable code portion configured to create a restored copy of one or more of the identified backup files from the backup copy stored in the one or more backup storage devices in the backup storage system while modifying content in one or more data fields of the restored copy according to the one or more rules without modifying the backup copy and to transmit the restored copy to the one or more primary storage devices in the primary storage system in place of the one or more of the identified The rationale in the rejection of claim 1 is herein incorporated.
Claims 4, 6-9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mutha et al. (US20160162364) in view of Kumarasamy et al. (US9766987) and Reger (“Use Dynamic Data Masking to obfuscate your sensitive data”) as applied to claims 1 and 15 above, and further in view of Grzymala-Busse et al. (US20110040983).
As per claim 4. Mutha teaches the restored copy (Mutha: paragraphs 0040 and 0044).
Mutha does not teach wherein modifying the content comprises; however, Reger teaches wherein modifying the content comprises (Reger: “Dynamic Data Masking rules can be defined on particular columns, indicating how the data in those columns will appear when queried. There are no physical changes to the data in the database itself; the data remains intact and is fully available to authorized users or applications. Database operations remain unaffected, and the masked data has the same data type as the original data, so DDM can often be applied without making any changes to database procedures or application code. To add a data mask on a certain column in your database, all you need to do is alter that column by adding a mask and specifying the required masking type. Here, you can choose default masking, which fully masks out the original value, partial masking where you can specify part of the data to expose, or random masking, which replaces the numeric value with a random value within a specified range. There is also an email masking function, which exposes the first character and keeps the email format.”; “When configuring Dynamic Data Masking rules, the underlying data is unaffected — so privileged users can still access the real data. Administrators of the database are always exempt from masking, so they will always get the real data when performing queries.”; Figure on Full Masking; Figure on Partial Masking.)
Mutha in view of Reger does not teach delete content in the one or more data fields; however, Grzymala-Busse teaches delete content in the one or more data fields (Grzymala-Busse: "If data parser 20 does find potentially sensitive information, the data is analyzed by an information retrieval stage 30 at step 140 to determine if the data "makes sense" (i.e. the data is compared to attributes relating to sensitive information to determine whether the data 
Mutha, Reger, and Grzymala-Busse are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Mutha in view of Reger to include delete content in the one or more data fields as taught by Grzymala-Busse since doing so would provide the benefit of [Grzymala-Busse: "If data parser 20 does find potentially sensitive information, the data is analyzed by an information retrieval stage 30 at step 140 to determine if the data "makes sense" (i.e. the data is compared to attributes relating to sensitive information to determine whether the data exhibits any of those attributes---e.g. with respect to a possible credit card number, data parser 20 first identifies a sixteen digit number as being a possible credit card number, and that number is analyzed by the information retrieval stage 30 through the use of credit card companies' check digit or other validation mechanisms to confirm the number meets specifications of a real credit card number) in the context of being sensitive 
Therefore, it would have been obvious to combine Mutha, Reger, and Grzymala-Busse for the benefit of creating the method as specified in claim 4.
As per claim 6. Mutha teaches the restored copy (Mutha: paragraphs 0040 and 0044).
Mutha does not teach wherein modifying the content comprises executing one or more of the the content in the one or more of the data fields in … ; however, Reger teaches wherein modifying the content comprises executing one or more of the the content in the one or more of the data fields in …  (Reger: “Dynamic Data Masking rules can be defined on particular columns, indicating how the data in those columns will appear when queried. There are no physical changes to the data in the database itself; the data remains intact and is fully available to authorized users or applications. Database operations remain unaffected, and the masked data has the same data type as the original data, so DDM can often be applied without making any changes to database procedures or application code. To add a data mask on a certain column in your database, all you need to do is alter that column by adding a mask and specifying the required masking type. Here, you can choose default masking, which fully masks out the original value, partial masking where you 
As per claim 7. The method of claim 4, wherein the one or more rules comprise one or more programmatic rules executable by the modification component to delete sensitive personal information from the one or more of the data fields in the restored copy The rationale in the rejection of claim 4 is herein incorporated.
As per claim 8. Mutha teaches wherein the one or more rules comprise one or more programmatic rules executable by the modification component to … (Mutha: Fig. 1C, storage manager 140; "Other types of information management policies 148 are possible, including one or more audit (or security) policies. An audit policy is a set of preferences, rules and/or criteria that protect sensitive data in the information management system 100. For example, an audit policy may define "sensitive objects" as files or objects that contain particular keywords ( e.g., "confidential," or "privileged") and/or are associated with particular keywords (e.g., in metadata) or particular flags (e.g., in metadata identifying a document or email as personal, confidential, etc.). An audit policy may further specify rules for handling sensitive objects" (paragraph 0242); "In some cases, the metabase(s) may be included in separate database(s) and/or on separate storage device(s) from primary data 112 and/ or secondary copies 116, such that operations related to the metabase do not significantly impact performance on other … restored copy (Mutha: paragraphs 0040 and 0044).
Mutha in view of Kumarasamy does not teach rectify content in one or more of the data fields; however, Grzymala-Busse teaches rectify content in one or more of the data fields (Grzymala-Busse: "When sensitive information is found on work stations or on the network, the computer program of the instant invention provides several options to mitigate security threats. The least intrusive measure is to flag files or computer IP addresses containing and/or transmitting sensitive data. If that response is insufficient, the offending data are masked or obfuscated from files or network connections. For example, for computer files, means of masking or obfuscating sensitive data include: file encryption, data encryption of sensitive information, replacing the data with dummy values, moving files off-site, replacing sensitive data with a token or a secure http link or moving the data to a sandbox and encrypting it for future use. With respect to network traffic, means for masking or obfuscating sensitive data include: hijacking the connection, blocking the network connection and replacing the original data with another message or with a secure http link where the information maybe accessed (paragraph 0014)).
As per claim 9. Mutha teaches by the modification component, executing one or more of the programmatic rules to … (Mutha: Fig. 1C, storage manager 140; "Other types of information management policies 148 are possible, including one or more audit (or security) … the restored copy (Mutha: paragraphs 0040 and 0044).
Mutha in view of Kumarasamy does not teach replace a first data value in one of the data fields … with a second data value; however Reger teaches replace a first data value in one of the data fields … with a second data value (Reger: “Dynamic Data Masking rules can be defined on particular columns, indicating how the data in those columns will appear when queried. There are no physical changes to the data in the database itself; the data remains intact and is fully available to authorized users or applications. Database operations remain unaffected, and the masked data has the same data type as the original data, so DDM can often be applied without making any changes to database procedures or application code. To add a 
As per claim 17. The system of claim 15, wherein, based on execution of one or more programmatic rules, the modification component deletes sensitive personal information from the one or more data fields in [[a]] the restored copy   The rationale in the rejection of claim 7 is herein incorporated.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mutha et al. (US20160162364) in view of Kumarasamy et al. (US9766987), Reger (“Use Dynamic Data Masking to obfuscate your sensitive data”) and Grzymala-Busse et al. (US20110040983) as applied to claim 4 above, and further in view of Shoemaker et al. (US9177174).
As per claim 5. Mutha teaches the restored copy (Mutha: paragraphs 0040 and 0044).
Mutha does not teach the wherein modifying the content comprises executing one or more of the ; however Reger teaches wherein modifying the content comprises executing one or more of the  (Reger: “Dynamic Data Masking rules can be defined on particular columns, indicating how the data in those columns will 
Mutha in view of Reger and Grzymala-Busse does not teach to blank the one or more of the data fields; however, Shoemaker teaches to blank the one or more of the data fields (Shoemaker: "For example, sending system 110 replaces the credit card number "4012-8888-8888-8888" with a placeholder defined by Alice, defined by sending system 110, or selected by Alice from a list of available placeholders for a given type of information. Examples of placeholders include but are not limited to 'CREDIT_CARD_NUMBER,' 'XXXX-XXXX-XXXX-XXXX,' a blank string, a string of characters that includes invisible characters (e.g., characters not displayable and/or not printable), etc. At block 175, the document, email, or digital content, 
Mutha, Reger, Grzymala-Busse, and Shoemaker are analogous art because they are from the same field of endeavor of memory access and control and data processing.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Mutha in view of Reger and Grzymala-Busse to include to blank the one or more of the data fields as taught by Shoemaker since doing so would provide the benefit of [Shoemaker: "For example, sending system 110 replaces the credit card number "4012-8888-8888-8888" with a placeholder defined by Alice, defined by sending system 110, or selected by Alice from a list of available placeholders for a given type of information. Examples of placeholders include but are not limited to 'CREDIT_CARD_NUMBER,' 'XXXX-XXXX-XXXX-XXXX,' a blank string, a string of characters that includes invisible characters (e.g., characters not displayable and/or not printable), etc. At block 175, the document, email, or digital content, void of the sensitive information, is transmitted or sent to receiving system 130 along with the reference tag 'TAG-ID=72384019'" (column 4, lines 53-64)].
Therefore, it would have been obvious to combine Mutha, Reger, Grzymala-Busse, and Shoemaker for the benefit of creating the method as specified in claim 5.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mutha et al. (US20160162364) in view of Kumarasamy et al. (US9766987) and Reger (“Use Dynamic Data Masking to obfuscate your sensitive data”) as applied to claim 1 above, and further in view of Gervais et al. (US20100042583).
As per claim 12. Mutha teaches the restored copy (Mutha: paragraphs 0040 and 0044).
wherein the modifying comprises, by the modification component: accessing a modification data structure comprising one or more replacement data values in one or more respective data fields; and in the one or more identified backup files, replacing data values in one or more respective fields with one or more of the replacement data values in one or more corresponding data fields to create the … ; however, Gervais teaches wherein the modifying comprises, by the modification component: accessing a modification data structure comprising one or more replacement data values in one or more respective data fields; and in the one or more identified backup files, replacing data values in one or more respective fields with one or more of the replacement data values in one or more corresponding data fields to create the …  (Gervais: "At 306, an obfuscation method is selected from a plurality of potential obfuscation methods. The obfuscation method may be used, for example, to de-identify potentially personal information. The plurality of potential obfuscation methods might include, for example, a random assignment to de-identify information in the original data source (e.g., random characters might replace actual characters or a random name might be selected to replace an actual customer name). Other types of obfuscation methods might include concatenation, truncation (e.g., replacing an actual telephone number with "(555) 555-mmn" where "n" represents the actual integers of the customer's telephone number. Still other methods could include uniform replacement (all dates of birth are replaced with "Jan. 1, 2001" or increased or decreased by a number of days), hashing, and/or substitution of a value from a reference table (e.g., "New York" is always replaced with "Chicago")) (paragraph 0044, lines 1-17)).

Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Mutha in view of Kumarasamy to include wherein the modifying comprises, by the modification component: accessing a modification data structure comprising one or more replacement data values in one or more respective data fields; and in the one or more identified backup files, replacing data values in one or more respective fields with one or more of the replacement data values in one or more corresponding data fields to create the …  as taught by Gervais since doing so would provide the benefit of [Gervais: "At 306, an obfuscation method is selected from a plurality of potential obfuscation methods. The obfuscation method may be used, for example, to de-identify potentially personal information. The plurality of potential obfuscation methods might include, for example, a random assignment to de-identify information in the original data source (e.g., random characters might replace actual characters or a random name might be selected to replace an actual customer name). Other types of obfuscation methods might include concatenation, truncation (e.g., replacing an actual telephone number with "(555) 555-mmn" where "n" represents the actual integers of the customer's telephone number. Still other methods could include uniform replacement (all dates of birth are replaced with "Jan. 1, 2001" or increased or decreased by a number of days), hashing, and/or substitution of a value from a reference table (e.g., "New York" is always replaced with "Chicago")) (paragraph 0044, lines 1-17)].

As per claim 13. Mutha teaches deleting sensitive personal data from the primary storage system; and by the modification component … corresponding to the sensitive personal data deleted from the primary storage system (Mutha: "At blocks 408 and 410, similar to FIG. 3, the secondary storage editor 252 determines whether to delete the files from primary storage and either does so (at block 410) or proceeds on to block 412.At block 412, the secondary storage editor 252 determines whether physical deletion criteria or a physical deletion policy has been met or satisfied. The physical deletion policy may include one or more criteria for determining when to perform a physical deletion of logically deleted backup data" (paragraph 0308, lines 1-9)).
Mutha in view of Kumarasamy does not teach automatically obfuscating one or more data values; however, Reger teaches automatically obfuscating one or more data values (Reger: “Dynamic Data Masking rules can be defined on particular columns, indicating how the data in those columns will appear when queried. There are no physical changes to the data in the database itself; the data remains intact and is fully available to authorized users or applications. Database operations remain unaffected, and the masked data has the same data type as the original data, so DDM can often be applied without making any changes to database procedures or application code. To add a data mask on a certain column in your database, all you need to do is alter that column by adding a mask and specifying the required masking type. Here, you can choose default masking, which fully masks out the original value, partial masking where you can specify part of the data to expose, or random masking, which replaces the 
Response to Amendment
Applicant's arguments with respect to the 35 USC 103 rejections filed on 10/28/2020 have been fully considered but are moot in view of the rejection.
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]).
In Applicant’s arguments, Applicant states that the combination of Mutha and Kumarasamy fails to disclose the amended subject matter of in claim 1, specifically: “while modifying content in one or more data fields of the restored copy according to the one or more rules without modifying the backup copy”.
In response, these arguments have been fully considered but they are not deemed persuasive.
While Mutha describes aspects of storage pruning in the publication, however, Mutha is not cited for the pruning aspects, but rather, the aspects on backup and restore in their essence. This is also shown in paragraph [0020] of Mutha: “According to additional aspects, 
The amended portions have been addressed through the combination of Mutha, Kumarasamy, and Reger above: (Reger: “Dynamic Data Masking rules can be defined on particular columns, indicating how the data in those columns will appear when queried. There are no physical changes to the data in the database itself; the data remains intact and is fully available to authorized users or applications. Database operations remain unaffected, and the masked data has the same data type as the original data, so DDM can often be applied without making any changes to database procedures or application code. To add a data mask on a certain column in your database, all you need to do is alter that column by adding a mask and specifying the required masking type. Here, you can choose default masking, which fully masks 
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 10/28/2020.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    a.   STATUS OF CLAIMS IN THE APPLICATION
a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1, 4-15, 17-18, and 20 have received an action on the merits and are subject to a final rejection.
    b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kendrick Lam whose telephone number is (408)918-7586.  The examiner can normally be reached on Monday - Friday 8-5 PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.L./Examiner, Art Unit 2135 

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135